Citation Nr: 1016490	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  09-07 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric 
disability other than PTSD.



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1986 to 
August 1990.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2008 rating decision in which the RO denied 
service connection for PTSD.  In March 2008, the Veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in January 2009.  Although the Veteran 
has not filed an official VA Form 9 (Appeal to the Board of 
Veterans' Appeals), the Veteran stated in February 2009 that 
he wanted the VA to reconsider its decision regarding the 
denial of his PTSD claim.  This February 2009 statement has 
been accepted as a substantive appeal in lieu of a VA Form 9.

The Board notes that, while the Veteran previously was 
represented by the North Carolina Division of Veterans 
Affairs (NCDVA), in February 2010, before certification of 
the appeal to the Board, the NCDVA sent VA and the Veteran a 
letter explaining that  it was revoking its  power of 
attorney. by way of a letter sent to VA and the Veteran.  As 
the Veteran has not obtained another representative, the 
Board now recognizes the Veteran as proceeding pro se in this 
appeal.

While, as indicated above, the RO has only adjudicated the 
claim for service connection for PTSD, for reasons explained 
below, the Board has now characterized the appeal as 
encompassing the two matters set forth on the title page.

The Board's decision on the claim for service connection for 
PTSD is set forth below.  The matter of service connection 
for psychiatric disability other than PTSD is addressed in 
the remand following the order; this matter is being remanded 
to the RO via the AMC, in Washington, DC.  VA will notify the 
Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in a 
July 2009 statement, the Veteran requested that the RO to 
reopen his previously denied claim for service connection for 
residuals of a left ankle strain, and he raised the issue of 
entitlement to an increased rating for residuals of a right 
ankle strain.  It does not appear that these claims have yet 
been addressed by the RO.  As such, these matters are not 
properly before the Board, and are thus referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran receives ongoing treatment for PTSD, 
he did not engage in combat with the enemy, there are no 
service records or other credible evidence that corroborates 
the occurrence of any alleged in-service stressor(s) , and 
the record presents no basis for VA to make any, or any 
further, attempt to corroborate the occurrence of any such 
stressor(s).


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in August 2007 and October 2007 pre-rating 
letters, the RO provided notice to the Veteran explaining 
what information and evidence was needed to substantiate the 
claim for service connection, what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA; these letters also provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations.  The 
January 2008 rating decision reflects the initial 
adjudication of the claim after issuance of these letters.  
Hence, the August 2007 and October 2007 letters-which meet 
the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meet the VCAA's timing of 
notice requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran, and by his wife, on his 
behalf.

The Board finds that no additional RO action to further 
develop the record is warranted.  The Board acknowledges that 
the Veteran has not received a VA examination in connection 
with his claim for service connection for PTSD.  As will be 
discussed in greater detail below, the current record 
reflects a diagnosis of PTSD, however, this claim is being 
denied because there is no verified or verifiable in-service 
stressor to support the claim.  An examination and medical 
opinion would not provide credible evidence that a claimed 
in-service stressor occurred-the essential criterion on which 
this case turns.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996) (credible supporting evidence of the actual occurrence 
of an in-service stressor cannot consist solely of such 
after-the-fact medical nexus evidence).  As such, a remand to 
obtain an examination and medical opinion in connection with 
the current claim is unnecessary.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The Board recognizes that the Veteran evidence of current, 
ongoing treatment for PTSD from a private doctor.  That 
treatment notwithstanding, the Board finds that this claim 
must nonetheless fail because an essential criterion for 
establishing service connection for PTSD-credible evidence 
that any claimed in-service stressor(s) actually occurred-
has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
Veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 
 
If VA determines that a Veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2009); 
38 C.F.R. 3.304(f)(1) (2009); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 
 
If, however, the alleged stressor is not combat related, then 
the Veteran's lay testimony, alone, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates his 
testimony or statements.  See Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 
6 Vet. App. 283, 289-290 (1994). 
 
The Veteran has not alleged, and the evidence does not 
suggest, that he engaged in combat with the enemy or that his 
alleged stressors were combat related.  As such, he cannot 
establish the occurrence of a stressor on the basis of his 
assertions, alone; rather, credible evidence corroborating 
the occurrence his claimed in-service stressors is required.

In his written statements, the Veteran has asserted that 
while on active duty, he was experienced two distinct 
stressors.  The Board will discuss each claimed stressor in 
turn.

First, the Veteran has asserted that he saw a guard on the 
pistol range accidentally kill himself when he dropped his 
rifle and it discharged.  The Veteran has indicated that the 
incident happened in either 1989 or 1990.  The Veteran's 
spouse related that the Veteran told her about the guard who 
accidentally killed himself in 1989.

Unfortunately, the Veteran has not been able to provide 
detailed enough information to enable VA to request a 
meaningful search of records from the United States Army and 
Joint Service Records Research Center (JSRRC) or the National 
Archives and Records Administration (NARA).  The Veteran 
cannot remember the name of the guard who was killed.  Also, 
he has been unable to provide a specific two-month date range 
for the incident.  

Consequently, the RO made formal findings in December 2007 
and January 2009 that this stressor is not verifiable.  In 
this regard, the Board points out that 38 C.F.R. § 
3.159(c)(2)(i) provides that "[i]n the case of records 
requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records."  VA's Adjudication Manual Rewrite, 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 14(d) 
(Sept. 29, 2006), states that, "at a minimum, the Veteran 
must provide the following: a stressor that can be 
documented, the location where the incident took place, the 
approximate date (within a two-month period) of the incident, 
and the unit of assignment at the time the stressful event 
occurred."  

In determining  whether there is credible evidence to 
establish that the claimed stressor occurred, the RO also has 
considered the statement from the Veteran's wife; however, as 
she did not actually witness the stressful event, she cannot 
verify the occurrence of the incident.  Her statement merely 
repeated the unsubstantiated allegations made by the Veteran.  

Secondly, the Veteran has essentially stated that, while he 
was at a housewarming party, he saw one serviceman grab a 
knife and stab another serviceman.  The Board observes that, 
while the Veteran has provided some details about this 
alleged stressor, his account of what actually occurred has 
varied over time. 

In October 2007, the Veteran stated that Cpl T. and LCpl S. 
were drunk at a housewarming party sometime in 1989 or 1990.  
The Veteran related that everyone at the party thought that 
the two servicemen were playing around until Cpl T. grabbed 
the knife and stabbed LCpl S.  

In a July 2007 letter, E.W.H., M.D., reiterated the Veteran's 
report that he witnessed his roommate going to a party, 
getting into a fight, and being killed.

In March 2008, the Veteran stated that while at a 
housewarming party on April 7, 1989, N.B. was arguing with 
L.T. when L.T. grabbed a knife and stabbed N.B. to death.  
The Veteran provided an internet print-out from California 
Death Records showed that N.B. died on April 7, 1989.  The 
Veteran's wife said in March 2008 that the Veteran had told 
her about the stabbing.

In September 2008, the Veteran remarked that LCpl L.T. and 
LCpl N.B. were moving off base and threw a party at which 
they served alcoholic beverages.  He recalled that LCpl K.L., 
LCpl F.P., LCpl G.S., and LT E.S. attended the party.  He 
related that as the party progressed, L.T. and N.B. were 
horsing around when out of nowhere L.T. stabbed N.B. in the 
upper right chest.  The Veteran said that someone tried to 
revive N.B., but N.B. died.  He said that all of the party 
attendees were members of the Headquarters Battery, 11th 
Marines, and LCpl N.B. was with the communications 
attachment.  He included a photograph of the gravestone of 
N.B.

In an attempt to independently verify the occurrence of the 
claimed stressor, the RO obtained the full investigation 
report of the death of N.B.  The investigation report 
confirms that LCpl N.B. was stabbed to death by Cpl L.T., and 
the act was considered self-defense.  However, the record 
shows that N.B. was a member of Headquarters Company, 1st 
Battalion, 9th Marines-not a member of Headquarters Battery, 
11th Marines as the Veteran claimed; thus, N.B. and the 
Veteran were not members of the same unit.

The investigation report also indicates that, at the time of 
death, N.B. and L.T. had lived together for two to three 
months.  Thus, it does not appear that N.B. and the Veteran 
were roommates at the time of the stabbing, as the Veteran 
reported to Dr. H..

Further, contrary to the Veteran's assertions, the 
investigation report includes no mention of a housewarming 
party.  The report indicates that that N.B. had confronted 
L.T. about a bounced rent check, and a fight ensued at 
approximately 1:00 A.M. on April 6, 1989, and the police 
responded.  At the time of the fight, nobody was severely 
injured, and L.T. spent the night on base.

According to the investigation report, sometime during the 
morning of April 7, 1989, L.T. returned from base to the 
apartment to get his personal belongings when N.B. returned 
to the apartment and assaulted L.T. with a pool cue and a 
knife.  L.T. was able to get the knife and stabbed N.B. in 
self defense.  Contrary to the Veteran's assertions, no one 
was determined to try to revive N.B., and no one was reported 
to be in the apartment except the two individuals involved.  
It was noted that L.T. himself called 911 and turned himself 
in to the authorities.

In short, the investigative report of the death of N.B. 
essentially contradicts the Veteran's assertions as to what 
occurred, and in no way corroborates that the Veteran's 
presence at actual death of N.B, as alleged.  

The Board further notes that there is no other evidence to 
support the Veteran's assertion that he witnessed the killing 
of N.B.  While the July 2007 letter from Dr. H. includes a 
notation that the Veteran witnessed a killing, this is merely 
a reiteration of what the Veteran told Dr. H.  In any event, 
as indicated above, credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical evidence.  See Moreau,  9 
Vet. App. at 396.  Moreover, as stated with respect to the 
Veteran's other alleged in-service stressful experience, the 
statement from the Veteran's wife does not verify the 
occurrence of this stressor because she did not actually 
witness the event in question; rather, like Dr. H., she has 
merely repeated what the Veteran told her.  

Under these circumstances, the Board finds that there is no 
verified or verifiable stressor to support the claim, and 
that no further RO action in this regard is warranted.  

As there is no credible supporting evidence that either 
claimed in-service stressor occurred-an essential criterion 
for establishing service connection for PTSD-the Veteran 
cannot meet the requirements of 38 C.F.R. § 3.304(f).  Hence, 
discussion of the remaining criteria for service connection 
for PTSD set forth in the governing regulation is 
unnecessary.

For all the foregoing reasons, the Board finds that the claim 
for service connection for PTSD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, on these 
facts, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

In light of the current record and recent United States Court 
of Appeals for Veterans Claims (Court) precedent, the Board 
finds that further RO action in this appeal is warranted.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held 
that the Board erred in not considering the scope of a 
Veteran's claim for service connection for PTSD as including 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
psychiatric diagnoses of record and other information.

Here, although the RO only adjudicated a claim for service 
connection for PTSD (denied on the basis of no verified in-
service stressor, as indicated above) , the record reflects 
psychiatric diagnoses other than PTSD, to include-in 
addition to various personality disorders-anxiety and 
depression.  Thus, consistent with Clemons, the record also 
raises the matter of service connection for psychiatric 
disability other than PTSD.  To avoid any prejudice to the 
Veteran, a remand for RO consideration of this matter, in the 
first instance, is warranted. 

Prior to adjudicating the claim, to ensure that all due 
process requirements are met, the RO should give the Veteran 
another opportunity to provide any additional information 
and/or evidence pertinent to the matter of service connection 
for psychiatric disability, explaining to him  that he has a 
full one-year period for response.  See 38 U.S.C.A. § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO's letter should 
include notice of the type of evidence needed to support the 
claim. 

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA (to include 
arranging for examination of the Veteran, if warranted) prior 
to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran a 
letter requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
matter of service connection for 
psychiatric disability other than PTSD 
claim on appeal that is not currently of 
record.  

The RO's letter should include notice of 
the type of evidence needed to support the 
claim. 

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
obtain all identified outstanding records 
of psychiatric evaluation and/or treatment 
not currently of record, following the 
current procedures set forth in 38 C.F.R. 
§ 3.159 (2009).  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include 
arranging for examination of the Veteran, 
if appropriate), the RO should adjudicate 
the claim for service connection for 
psychiatric disability other than PTSD in 
light of all pertinent evidence and legal 
authority.

5.  If the benefit sought on appeal is 
denied, the RO must furnish to the Veteran 
an appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford him an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


